Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered August 12, 2010, which denied defendants Nyall Management, Ltd. and Henry Matos-Batista’s motion for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendants established their prima facie entitlement to judgment as a matter of law. The record demonstrates that defendant Matos-Batista was driving his vehicle southbound with plaintiff and her son as his passengers when a vehicle owned by *475defendant Ambassador Foods Corporation, which was traveling northbound, made a sharp, sudden turn, and crashed into the driver’s side of Matos-Batista’s car, pushing it into a parked car; the Ambassador vehicle then fled the scene. Matos-Batista testified that he had only a second to react, and he, and plaintiff Noel, testified that he applied the brakes immediately before contact and unsuccessfully attempted to maneuver his vehicle away from the Ambassador vehicle. Under the circumstances presented, defendants demonstrated that Matos-Batista was confronted by an emergency situation and that he acted reasonably in the context thereof (see Ward v Cox, 38 AD3d 313, 314 [2007]; Bender v Gross, 33 AD3d 417 [2006]).
No triable issues of fact were raised to defeat the motion, as neither plaintiffs nor codefendants responded to the motion, nor have they submitted a brief on appeal. Concur—Gonzalez, P.J., Sweeny, Moskowitz, Renwick and Richter, JJ.